The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8-11, 14, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0292622) in view of Endo et al. (2009/0219458).Regarding claims 1 and 11, Lee teaches in figure 1 and related text a display device comprising: 
a plurality of sub-pixels; and 
a plurality of driving circuits TFT T1, T2 (see figure 2), wherein respective ones of the driving circuits include a drive transistor configured to provide a driving current to a corresponding one of the sub-pixels, 
the sub-pixels include a first sub-pixel of a first color R (see figure 2), 
a second sub-pixel of a second color G different from the first color, 
a third sub-pixel of a third color B different from the first and the second colors, 
the second sub-pixel is disposed to be adjacent to the first sub-pixel in a first direction, 
the third sub-pixel is disposed to be adjacent to the first sub-pixel and the second sub-pixel in a second direction. 

Lee does not teach using a light shield.
Endo et al. teach in figures 5A-7 and related text a light shield wherein the light shield is disposed corresponding to the position on which the third sub-pixel is disposed so as to limit a viewing angle of the third sub-pixel in the first direction and so as to not limit the viewing angle in the second direction, 
the light shield has a first light shielding part (said part is arbitrarily chosen from the entire light shield element) having a rectangular shape with a major axis that is parallel to the second directions, 
the length of the major axis of the first light shielding part is less than the length of the third sub-pixel in the second direction, and longer than a length of a minor axis that is parallel to the first direction, and 
wherein the first light shielding part is disposed in a center potion of the third sub- pixel near a bottom of the first sub-pixel and near a top of the second sub-pixel.


Endo et al. and Lee are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a light shield wherein the light shield is disposed corresponding to the position on which the third sub-pixel is disposed so as to limit a viewing angle of the third sub-pixel in the first direction and so as to not limit the viewing angle in the second direction, the light shield has a first light shielding part having a rectangular shape with a major axis that is parallel to the second directions, the length of the major axis of the first light shielding part is less than the length of the third sub-pixel in the second direction, and longer than a length of a minor axis that is parallel to the first direction, and wherein the first light shielding part is disposed in a center potion of the third sub- pixel near a bottom of the first sub-pixel and near a top of the second sub-pixel, as taught by Endo et al., in Lee’s device, in order to improve the light illumination of the device by using a conventional light shield, as is well-known in the art.
Regarding claims 4 and 14, Endo et al. and Lee teach substantially the entire claimed structure, as applied to the claims above, wherein Endo et al. teach in figure 7 and related text having the light shield includes a light shielding part provided on a center portion in the third sub-pixel.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the light shield includes a light shielding part provided on a center portion in the third sub-pixel in prior art’s device, in order to adjust the light illumination of the device according to the requirements of the application in hand.

Regarding claims 6 and 16, the combined device includes a light shield includes a first light shielding part and a second light shielding part, the first light shielding part is provided on a boundary portion of adjacent pixels in the first direction, and the second light shielding part is provided on a center portion in the third sub-pixel.

Regarding claims 8 and 18, Lee teaches in figure 2 and related text that the third color is blue B.  

Regarding claims 9 and 19, Lee teaches in figure 1 and related text that the first sub-pixel includes a first light-emitting element configured to emit light of the first color, the second sub-pixel includes a second light-emitting element configured to emit light of the second color, and the third sub-pixel includes a third light-emitting element configured to emit light of the third color.

Regarding claims 10 and 20, Lee teaches in figure 1 and related text that the first, second and third light-emitting elements respectively include an organic layer.

Regarding claims 21 and 22, Lee teaches in figure 1 and related text that the third sub-pixel G is disposed to be adjacent to each of the first sub-pixel and the second sub-pixel in the second direction.

Claims 5, 15 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0292622) and Endo et al. (2009/0219458), as applied to the claims above, and further in view by Tano (2009/0309821).
Regarding claims 5 and 15, Endo et al. and Lee teach substantially the entire claimed structure, as applied to the claims above, except teaching that a width of the first sub-pixel in the second direction is larger than a width of the third sub- pixel in the second direction, and a width of the second sub-pixel in the second direction is larger than the width of the third sub-pixel in the second direction.
Tanno teaches in figure 2 and related text that a width of the first sub-pixel B in the second direction is larger than a width of the third sub-pixel G in the second direction, and a width of the second sub-pixel R the second direction is larger than a width of the fourth sub-pixel G the second direction.
Tanno, Endo et al. and Lee are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a width of the first sub-pixel in the second direction is larger than a width of the third sub- pixel in the second direction, and a width of the second sub-pixel in the second direction is larger than the width of the third sub-pixel in the second direction, as taught by Tanu, in prior art’s device, in order to adjust the light illumination of the device according to the requirements of the application in hand.

Regarding claims 23 and 25, in the combined device, a width of the third light-emitting element G in the second direction is different than a width of the light shield in the second direction.

Regarding claims 24 and 26, in the combined device, the width of the third light-emitting element in the second direction is greater than the width of the light shield in the second direction.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/16/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800